Citation Nr: 0810538	
Decision Date: 03/31/08    Archive Date: 04/09/08

DOCKET NO.  05-08 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for chloracne, to 
include as secondary to herbicide exposure.

3.  Entitlement to service connection for left hand trigger 
finger, to include as secondary to herbicide exposure.

4.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), to include as secondary to herbicide 
exposure.

5.  Entitlement to service connection for bilateral glaucoma 
(claimed as legal blindness due to bus accident and optic 
nerve damage), to include as secondary to herbicide exposure.

6.  Entitlement to service connection for gout, to include as 
secondary to herbicide exposure.

7.  Entitlement to service connection for head trauma. 

8.  Entitlement to service connection for heart disease, to 
include as secondary to herbicide exposure and/or the claimed 
disability of diabetes mellitus.

9.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD), to include as secondary to herbicide 
exposure.

10.  Entitlement to service connection for peripheral 
neuropathy of the left upper extremity, to include as 
secondary to herbicide exposure and/or the claimed disability 
of diabetes mellitus.

11.  Entitlement to service connection for peripheral 
neuropathy of the right upper extremity, to include as 
secondary to herbicide exposure and/or the claimed disability 
of diabetes mellitus.

12.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity, to include as 
secondary to herbicide exposure and/or the claimed disability 
of diabetes mellitus.

13.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity, to include as 
secondary to herbicide exposure and/or the claimed disability 
of diabetes mellitus.

14.  Entitlement to service connection for strokes (claimed 
as bleeding on brain and white matter brain disease), to 
include as secondary to herbicide exposure and/or the claimed 
disability of diabetes mellitus.

15.  Entitlement to service connection for gastric ulcer, to 
include as secondary to herbicide exposure.

16.  Entitlement to service connection for colon polyps, to 
include as secondary to herbicide exposure.

17.  Entitlement to service connection for borderline 
diabetes, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
January 1969.  Prior to active service, he had periods of 
active duty for training (ACDUTRA) including from June 15, 
1963 to July 13, 1963.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 decision rendered by the 
Roanoke, Virginia Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claims for 
entitlement to service connection for the disorders listed on 
the title page.

In January 2008, the veteran and his daughter testified at a 
personal hearing before the undersigned Veterans Law Judge.  
A copy of the transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) is applicable to this 
appeal.  

The veteran contends that he suffers from multiple 
disabilities as a result of an in-service events, 
specifically a bus accident and herbicide exposure.

As an initial matter, correspondence dated in November 2002 
indicates the veteran was awarded entitlement to Social 
Security Administration (SSA) disability benefits. The Court 
has held that where there is notice the veteran is receiving 
SSA disability benefits VA has a duty to acquire a copy of 
the decision granting such benefits and the supporting 
medical documents.  See Murincsak v. Derwinski, 2 Vet. App. 
363, 372- 3 (1992).  Although VA is not obligated to follow a 
determination made by SSA, these records may be relevant to 
the matter on appeal.

For records in the custody of a Federal department or agency, 
VA must make as many requests as are necessary to obtain any 
relevant records, unless further efforts would be futile; 
however, the claimant must cooperate fully and, if requested, 
must provide enough information to identify and locate any 
existing records.  See 38 C.F.R. § 3.159(c).

The veteran asserts that he had temporary duty assignments 
(TDY) in Vietnam and was in a plane that landed in Vietnam in 
November 1966 during his period of active service.  The 
veteran's DD Form 214 shows that he had 11 months and 20 days 
of foreign service during his period of active duty in the 
Air Force from November 1965 to January 1969.  Additional 
service personnel records reflect the veteran served as an 
Aerospace Ground Equipment Repairman in the 401st Field 
Maintenance Squadron at Torrejon Air Base, Spain from April 
1966 to May 1968.  A February 1968 service record contains 
reviews by the veteran's reporting official.  He commented 
that the veteran "performed more than his fair share of TDY 
in support of the Wing mission".  

Searches conducted by the Department of the Air Force, 
including the Air Force Office of Special Investigations at 
Bolling AFB and the Headquarters of United States Air Force 
in Europe, did not yield any records.  However, there has 
been no request to have the service department attempt verify 
the veteran's claim that he stopped in Vietnam during a 
military charter flight in November 1966 or had TDY in 
Vietnam while stationed in Spain.  Therefore, the Board finds 
additional action is required.

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Haas v. Nicholson, No. 04-491 
(U.S. Vet. App. August 16, 2006), that reversed a decision of 
the Board of Veterans' Appeals (Board) which denied service 
connection for disabilities claimed as a result of exposure 
to herbicides.  VA disagrees with the Court's decision in 
Haas and is seeking to have this decision appealed to the 
United States Court of Appeals for the Federal Circuit.  On 
September 21, 2006, the Secretary of Veterans Affairs imposed 
a stay at the Board on the adjudication of claims affected by 
Haas.  The specific claims affected by the stay include those 
involving claims based on herbicide exposure in which the 
only evidence of exposure is the receipt of the Vietnam 
Service Medal or service on a vessel off the shore of 
Vietnam.  

The Board finds, however, that the matters on appeal are not 
presently subject to this stay of claims adjudication because 
the veteran asserts that he did, in fact, "set foot" in 
Vietnam and has submitted copies of service records 
supporting his claims.  In light of the facts in this case, 
additional development is required prior to appellate review.

In multiple statements of record, the veteran stated that he 
was hospitalized and treated at a base hospital at Torrejon 
Air Base in Spain for head and back injuries after a May 1967 
bus accident.  Service treatment records dated in May 1967 
detail that on May 8, 1967 the veteran was involved in a bus 
accident and treated at the 401st TAC Hospital.  A May 8, 
1967 service treatment record detailed findings of bilateral 
knee abrasions, left thigh abrasions, and bilateral forearm 
lacerations.  It was further noted that the veteran was 
seated in the front seat of the bus and was pitched forward 
and rolled.  Treatment involved the administration of a DPT 
shot, a Phisohex wash and a dressing.  While the RO has 
attempted to obtain service treatment records for the 
veteran, because the veteran alleges hospitalization as a 
result of the accident, an effort should be made to obtain 
pertinent hospital records.  As noted above, the duty to 
assist requires that effort be made to obtain these records.  
See 38 C.F.R. § 3.159(c)(3) (2007).

Concerning his claim for service connection for PTSD, in an 
October 2004 statement and in July and August 2002 VA 
treatment notes, the veteran alleged the following as his in-
service stressful experiences: 1) The veteran was dropped off 
in Madrid, Spain by a military charter aircraft on November 
15, 1966.  His travels via military charter airplanes were 
very frightening.  While on flights in November 1966 from 
South Carolina to Canada, Canada to Vietnam, and Vietnam to 
Spain, the plane had mechanical difficulties and was forced 
to make multiple emergency landings.  2) In late 1966, the 
veteran had TDY in Libya where he helped evacuate people and 
was the last to leave Wheelus AFB in Libya as the Russians 
arrived during the Gadhafi Crisis.  He felt frightened and 
felt like he was walking into a death zone.  He also 
indicated that he was exposed to Agent Orange in Libya.  3)  
On May 8, 1967, the veteran was involved in a bus accident.    

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
See 38 C.F.R. § 3.304(f) (2007).

VA treatment notes dated in 2002 reflect diagnoses of chronic 
PTSD with impact on social and vocational function.  Service 
treatment records clearly reflect that the veteran was 
involved in a bus accident in May 1967.  However, the 
veteran's additional claimed in-service stressors were not 
submitted to the U.S. Army and Joint Services Records 
Research Center (JSRRC) for information that might 
corroborate them.  Further efforts consistent with the VA's 
duty to assist obligation are found to be necessary in order 
to assist the veteran in obtaining verification of the 
claimed in-service stressors leading to the onset of his 
claimed PTSD disability.  Attention is called to VA Training 
Letter TL-07-02, (Resources for Research of Posttraumatic 
Stress Disorder (PTSD) Stressors and the TL07-02 Enclosures: 
Verification of In-Service Stressors Using Available 
Resources and Appendix A (Identification of Basic Information 
PTSD Stressor Corroboration Research), dated March 7, 2007.  
Effective August 9, 2007, a stressor verification site was 
also added to VA's "Rating Job Aids" webpage.  Development 
should be undertaken pursuant to instructions provided in the 
training letter.

However, the Board notes that stressor verification requires 
some specificity as to the dates the purported events 
occurred.  In this case, the veteran's statements concerning 
stressful incidents during service have been inconsistent at 
times and, in some instances, unspecific.  In this regard, 
the Court has held that VA's duty to assist the veteran in 
developing the facts and evidence pertinent to a veteran's 
claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  The veteran and his representative are 
requested to provide any additional information concerning 
the claimed stressor incidents during active service.

The RO should also obtain and associate with the claims file 
all outstanding VA records.  The claims file reflects that 
the veteran has received medical treatment from the VA 
Medical Center (VAMC) in Roanoke, Virginia and the VA 
Outpatient Clinic (VAOPC) in Hampton, Virginia; however, as 
the claims file only includes records from these facilities 
dated up to December 2003, any additional records from these 
facilities should be obtained.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992)

In his November 2004 notice of disagreement, the veteran 
expressed disagreement with the RO's October 2004 rating 
decision that denied his claims for service connection.  In 
his March 2005 substantive appeal, the veteran expressed his 
intention to appeal concerning the issue of entitlement to 
service connection for borderline diabetes.  The veteran's 
statements in his March 2005 substantive appeal are accepted 
as a timely notice of disagreement with the October 2004 
rating decision on this issue.  See 38 C.F.R. §§ 20.201, 
20.302(a) (2007).  In Manlincon v. West, 12 Vet. App. 238 
(1999), the United States Court of Veterans Appeals (now the 
United States Court of Appeals for Veterans Claims, 
hereinafter the Court) held that when an appellant files a 
timely NOD and there is no statement of the case (SOC) 
issued, the Board should remand, rather than refer, the issue 
to the RO for the issuance of a SOC.  Consequently, this 
matter will be remanded for the issuance of a SOC.

Accordingly, in view of the foregoing discussion, the case is 
REMANDED for the following actions:

1.  Appropriate efforts should be taken 
to obtain a complete copy of the 
veteran's Social Security Administration 
disability determination with all 
associated medical records.

2.  The AMC/RO should contact the veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated the veteran for his claimed 
disabilities since February 2004.  Of 
particular interest are any Roanoke VAMC 
and/or Hampton VAOPC outstanding records 
of evaluation and/or treatment of the 
veteran's claimed disabilities, for the 
period from December 2003 to the present. 
After the veteran has signed the 
appropriate releases, those records not 
already associated with the claims 
folder, should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.

3.  The AMC/RO should contact the 
National Personnel Records Center (NPRC), 
or any other appropriate agency, and 
request verification of the veteran's 
claimed service in Vietnam, to include 
any evidence that the veteran stopped in 
Vietnam during temporary duty assignments 
or during flights in November 1966.  

In requesting these records, the AMC/RO 
should follow the current procedures 
prescribed in 38 C.F.R. § 3.159 as 
regards requesting records from Federal 
facilities. The AMC/RO is reminded that 
it should continue efforts to procure the 
veteran's service records until either 
the records are received, or until it 
receives specific information that the 
records sought do not exist or that 
further efforts to obtain them would be 
futile.  All records and/or responses 
received should be associated with the 
claims file.

4.  The AMC/RO should contact the NPRC 
and the United States Air Force for the 
veteran's complete service medical 
records, including any clinical records 
and hospital medical records.  
Specifically, the AMC/RO should attempt 
to obtain clinical records pertaining to 
any medical treatment for a head and/or 
back injury at the base hospital at 
Torrejon Air Base, Spain for the time 
period from May 1967 to July 1967.

5.  The AMC/RO should contact the veteran 
and request additional details regarding 
the veteran's claimed stressors.  Each of 
the incidents must be more fully 
described with the dates of any and all 
incidents to within seven days if 
possible, the types and locations of the 
incidents, detailed descriptions of 
events, and any other identifying 
information.  The veteran is to be 
advised that verification of the 
incidents he has described, and 
ultimately the grant of service 
connection, is predicated on his 
providing as detailed a response as 
possible.  

6.  Regardless of the veteran's response, 
additional development regarding the 
claimed in-service stressors should be 
undertaken pursuant to VA Training Letter 
07-02, as well as employing the stressor 
verification site added to VA's "Rating 
Job Aids" webpage on August 9, 2007.  
Thereafter, if further development is 
required, this REMAND, copies of the 
veteran's DD Form 214, service personnel 
records, and any stressor statement 
submitted, should be sent by the RO to 
the U.S. Army and Joint Services Records 
Research Center (JSRRC) (formerly U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR)).  JSRRC should 
be requested to make an attempt to verify 
events related to the veteran's claimed 
stressors.  If unable to provide such 
information, they should be asked to 
identify the agency or department that 
may provide such information and follow-
up inquiries should be conducted 
accordingly.

If any source requires a specific time 
period in order to search unit records, 
the RO should designate the two month 
time period from November 1966 to January 
1967 as well as any other time period 
supplied by the veteran in clarifying 
stressor data.  Once received, any 
documents must be reviewed in detail for 
purposes of stressor verification and 
associated with the veteran's claims 
folder.

7.  Following receipt of additional data 
from the NPRC, JSRRC, and/or any 
additional source, as well as the 
completion of any additional development 
suggested by the any of the 
aforementioned organizations, the RO must 
prepare a report detailing the nature of 
any in-service stressful event(s), 
verified by the data on file.  The report 
and/or determination relating to each of 
the foregoing must then be added to the 
claims file.

8.  Thereafter, and only if one or more 
in-service stressors that has been 
verified, the veteran is to be afforded a 
VA medical examination by a physician in 
the specialty of psychiatry.  The purpose 
of such examination is to ascertain the 
nature and etiology of the veteran's 
claimed PTSD.  The veteran's claims 
folder in its entirety is to be furnished 
to the psychiatrist for use in the study 
of this case.  Such examination is to 
include a review of the veteran's history 
and current complaints, as well as a 
comprehensive mental status evaluation.  
Any indicated diagnostic studies, 
including psychological testing, must 
also be accomplished if deemed warranted 
by the psychiatrist. All established 
psychiatric diagnoses are then to be 
fully set forth.

It is requested that the psychiatrist 
offer an opinion, with full supporting 
rationale, as to whether the veteran has 
PTSD meeting the criteria of the American 
Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders 
(4th ed. 1994), and, if so, whether it is 
at least as likely as not that the 
veteran's PTSD is the result of any 
verified in-service event(s). Such 
discussion must include the examiner's 
opinion as to the presence or absence of 
linkage between current symptoms of the 
veteran and any verified stressor(s).

9.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

10.  The RO should issue to the veteran 
and his representative an SOC addressing 
the claim for service connection for 
borderline diabetes.  The veteran is 
hereby informed that he must submit a 
timely and adequate substantive appeal as 
to this issue for the issue to be before 
the Board on appeal.

11.  After completion of the above and 
any additional development deemed 
necessary, the issues on appeal should be 
reviewed with consideration of all 
applicable laws and regulations.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



